COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judge Bumgardner and
           Senior Judge Hodges


GEORGE P. BROOKS
                                             MEMORANDUM OPINION *
v.   Record No. 1810-00-1                        PER CURIAM
                                               JANUARY 9, 2001
CAROLE W. BROOKS


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                      Alan E. Rosenblatt, Judge

            (Carl W. Isbrandtsen; Carl W. Isbrandtsen,
            P.C., on brief), for appellant.

            (Barry Dorans; W. Brantley Basnight, III;
            Wolcott, Rivers, Wheary, Basnight & Kelly,
            P.C., on brief), for appellee.


     George P. Brooks (husband) appeals from a final decree of

divorce entered by the Circuit Court for the City of Virginia

Beach (circuit court).     He contends the circuit court erred in

setting the amount of spousal support and child support payable to

Carole W. Brooks (wife).    Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the judgment of the circuit

court.   See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                            Background

     The parties were married on June 29, 1974.      Wife worked

full-time as a school teacher until 1977, at which time she quit

to stay home with the couple's eldest daughter.      Except for

working briefly part-time when the couple's first child was a

baby, wife did not work outside the home during the marriage.

     After the parties separated in January 1997, wife went back

to school to renew her teaching certificate.   As of the date of

the hearing before the circuit court, wife was apparently

eligible to be, but had not yet been, re-certified.     Although

wife conceded that she could earn $27,500 as a teacher, there

was no evidence presented regarding the availability of teaching

positions in wife's field (English and drama).

     In support of her request for spousal support, wife

prepared a statement of expenses, which included a number of

expenses related to the couple's children, one of whom was away

at college.   Excluding expenses related to the daughters and

including the expense of purchasing a new car, wife calculated

her monthly expenses to be approximately $4,800. 1

     In the last full year before the parties separated, husband

earned $202,966.74.   At the commissioner's hearing, husband


     1
       This figure did not include an allowance for the taxes
wife would have to pay on the alimony. On a March 10, 1999
expense statement, wife estimated that her annual income taxes
would be $6,835. This is apparently the amount of taxes she
anticipated paying on the $5,850 per month spousal support she
requested.

                               - 2 -
testified that his monthly income was $26,668.      By the time of

the circuit court hearing, husband's monthly income had risen to

approximately $31,166.

      Husband's expert witness, Mark DesRoches, testified that a

person could expect a rate of return of 7% in a reasonably safe

investment "in this market." 2    Wife testified that she had no

experience in investing.     Husband conceded that, recently, many

of his investments had rates of return significantly lower than

7%.

      Noting that wife was not yet certified as a teacher and the

absence of evidence regarding available employment, the

commissioner recommended that income not be imputed to wife for

the purpose of calculating spousal support.      The commissioner

found that wife's listed monthly expenses--including an

allowance for the purchase of a new car, but excluding expenses

related to the daughters--were reasonable.       The commissioner in

chancery recommended that wife be awarded $5,000 per month in

spousal support "under present circumstances, i.e., prior to the

allocation of assets under equitable distribution."

      The commissioner found that the monthly child support

obligation of the parties was $1,457 (excluding health insurance

coverage).     The commissioner recommended husband to pay 81% of

this amount, or $1,148.     In calculating this amount under the


      2
          DesRoches testified on May 11, 1999.


                                 - 3 -
child support guidelines, the commissioner did not impute any

income to wife, although he did factor in wife's $5,000 monthly

spousal support.

     After the commissioner issued his report, but prior to the

hearing before the circuit court, the parties reached an

agreement regarding equitable distribution of the marital

property.   As part of that agreement, husband agreed to pay wife

$550,000.

     The circuit court found that the parties were equally

responsible for the breakup of the marriage.   The court agreed

with the commissioner's finding that income should not be

imputed to wife.   Although agreeing that wife would eventually

have to obtain employment, the court found that wife was not yet

re-certified as a teacher and there was no evidence that she

would be successful in seeking employment at that time.    The

court also agreed with the commissioner's finding regarding the

reasonableness of wife's claimed expenses, commenting that they

were "relatively modest for the parties under these

circumstances."

     In deciding the amount of spousal support, the circuit

court indicated that it was considering husband's significant

ability to pay, as well as the lifestyle to which the parties

became accustomed over nearly twenty-three years of marriage.

The court also stated that it was considering the award wife

received as a result of the equitable distribution agreement,

                               - 4 -
noting that "without the settlement, the amount of spousal

support the Court would have awarded Mrs. Brooks would be

significantly higher."

     The circuit court rejected appellant's assertion that it

should, in essence, "impute" investment income to wife at a 7%

rate of return on the equitable distribution payment.        The court

questioned whether someone without experience in investing could

expect such a rate of return.    The court stated that investment

income could not be imputed to wife until she had a "track

record" with investing the equitable distribution monetary

award.

     The court concluded:    "Considering all of these factors and

all of the other statutory factors, I think that the amount of

support that was set by the commissioner, $5,000 is still a

reasonable and appropriate amount."

                            Spousal Support

     Husband contends the circuit court erred in 1) awarding

spousal support to wife without considering the equitable

distribution award; 2) failing to impute investment income to

wife based on a 7% rate of return on wife's equitable

distribution cash award; 3) assessing wife's needs and expenses;

and 4) not imputing wage income to wife.      We disagree.

     On appeal, we view the evidence in the light most favorable

to the party prevailing below.     Piatt v. Piatt, 27 Va. App. 426,

430, 499 S.E.2d 567, 569 (1998).    "We accord great deference to

                                 - 5 -
the trial court's findings of fact and will not disturb them

unless they are plainly wrong or without evidence to support

them."    Vissicchio v. Vissicchio, 27 Va. App. 240, 249-50, 498

S.E.2d 425, 430 (1998).

     "A spouse's entitlement to support and the amount of the

award are matters within the sound discretion of the trial

court.    In determining the amount of an award, the court must

consider all of the factors set forth in Code § 20-107.1."

Stubblebine v. Stubblebine, 22 Va. App. 703, 707, 473 S.E.2d 72,

74 (1996) (en banc) (citation omitted).     "When the record

discloses that the trial court considered all of the statutory

factors, the court's ruling will not be disturbed on appeal

unless there has been a clear abuse of discretion."     Gamble v.

Gamble, 14 Va. App. 558, 574, 421 S.E.2d 635, 644 (1992).

         A.   Failure to Consider Equitable Distribution Award

     In determining the amount of support one spouse should pay

another, a circuit court must consider any equitable

distribution award made pursuant to Code § 20-107.3.     Code

§ 20-107.1(E)(8).

     The circuit court specifically stated that it was

considering the equitable distribution award in determining

wife's entitlement to spousal support.     Indeed, the court stated

that it would have awarded even more spousal support, but for

the size of wife's equitable distribution award.     Especially

considering the great disparity between husband's income and

                                 - 6 -
wife's earning potential, we cannot say the circuit court abused

its discretion.

                     B.   Imputing Investment Income

     "[A] trial court is not required to accept the opinion of

an expert.    'It is well established that the trier of fact

ascertains [an expert] witness' credibility, determines the

weight to be given to their testimony, and has the discretion to

accept or reject any of the witness' testimony.'"       Piatt, 27 Va.

App. at 434-35, 499 S.E.2d at 571 (citations omitted).

     Although DesRoches testified that one could expect a 7%

rate of return for money invested in reasonably safe

investments, husband conceded that many of his investments had

failed to reach that benchmark and wife testified that she had

no experience in investing money.      Moreover, the circuit court

did not find that wife's investment income could never be

considered.    Rather, the court concluded that DesRoches'

estimates were excessive under the circumstances and that it

would be too speculative to estimate what rate of return wife

might eventually earn on her money.       The court did not abuse its

discretion, therefore, in refusing to impute investment income

to wife.

              C.   Assessment of Wife's Needs and Expenses

     A circuit court's award of spousal support "should not be

interfered with by an appellate court unless it is clear that



                                  - 7 -
some injustice has been done."     Papuchis v. Papuchis, 2 Va. App.

130, 133, 341 S.E.2d 829, 831 (1986).

     The evidence proved that husband's income was significant

and more than sufficient to pay the spousal support award.      Wife

had given up her career to stay home with the couple's children

and had been out of the work force, for all intents and

purposes, for twenty-three years.    Furthermore, the evidence

proved that wife made substantial non-monetary contributions to

the family during the marriage.    The trial court found that

wife's needs were modest--especially compared with the standard

of living the parties enjoyed during the last years of the

marriage.   We cannot say that this decision was plainly wrong or

that the court abused its discretion in weighing the statutory

factors.

     Appellant complains that the circuit court improperly

considered expenses related to the couple's children in

determining the amount of support to which wife was entitled.

There is nothing in the record supporting this assertion.

Indeed, the commissioner stated that he was specifically not

considering expenses related to the daughters.    Moreover,

husband was responsible for only 81% of the child support

obligation calculated under the statutory schedule.    Thus, wife

was directly responsible for a percentage of expenses related to




                                 - 8 -
the youngest child and the court was entitled to consider this

fact in fashioning a spousal support award. 3

                D.   Imputing Wage Income to Wife

     "[A] court may impute income to a party who is voluntarily

unemployed or underemployed.   Imputation of income is based on

the principle that a spouse should not be allowed to choose a

low paying position that penalizes the other spouse or any

children entitled to support."     Calvert v. Calvert, 18 Va. App.

781, 784-85, 447 S.E.2d 875, 876-77 (1994) (citations omitted).

"[I]n setting support awards, [a court] must look to current

circumstances and what the circumstances will be 'within the

immediate or reasonably foreseeable future,' not to what may

happen in the future."   Srinivasan v. Srinivasan, 10 Va. App.

728, 735, 396 S.E.2d 675, 679 (1990).    Where a spouse has not

worked during a marriage and where there is no evidence that she

has unreasonably refused employment, a trial court does not

abuse its discretion by granting that spouse a reasonable period

of time to secure employment before imputing income.     See id.

     At the time of the hearing, wife was not yet re-certified

to teach and there was no evidence that she had refused any

offers of suitable employment.    The circuit court recognized

that wife would eventually have to go back to work.    We cannot

say the court abused its discretion by refusing to impute income


     3
       Based on the commissioner's calculations, wife's "share"
of the child support obligation was $309 per month.

                                 - 9 -
to wife before she had a reasonable period of time to re-enter

the job market.

                           Child Support

     Husband contends that the circuit court erred in

determining his child support obligation due to its failure to

impute income to wife.   For the same reasons the circuit court

did not abuse its discretion in refusing to impute income for

purposes of calculating spousal support, the court did not abuse

its discretion in calculating the parties' child support

obligations.

     Accordingly, for the reasons stated above, the judgment of

the circuit court is affirmed.

                                                           Affirmed.




                              - 10 -